_________________________________________________________________________________/




  Case 8:20-cv-01265-MSS-TGW Document 1 Filed 06/02/20 Page 1 of 9 PageID 1



                                           UNITED STATES DISTRICT COURT
                                            MIDDLE DISTRICT OF FLORIDA
                                                   Tampa Division


BROOKE BAVINGER and MICHAEL THURE
CAIRE, individually, and as parents and
natural guardians of A. C., a minor child,
                                                                                CIVIL ACTION NO.: 8:20-cv-O 1265
V.

SOUTHWEST AIRLINES CO.



                                COMPLAINT AND DEMAND FOR JURY TRIAL

           Plaintiffs, BROOKE BAV1ThSJGER and MICHAEL THURE CAIRE, individually and as

parents and natural guardians of A. C, a minor child, by and through their attorneys allege as

follows for their complaint:

                                                           INTRODUCTION

           1.         This is a personal injury claim with diversity jurisdiction in which a 3-year-old

child (A.C.) was injured by a flight attendant who elected to clean the airplane and prepare for the

next flight instead of helping the passengers deplane.

           2.         A.C. and his parents were attempting to exit the airplane after landing in Tampa

when A.C. became separated from his parents by the other passengers exiting the airplane.

           3.          A.C. entered a row to wait for his parents and a flight attendant came to the row

attempting to clean the airplane and lifted an armrest by A.C. catching A.C.’s finger in the armrest

that the flight attendant had lifted cutting A.C.’s finger almost completely off.

           4.          A.C. had surgery on his finger and has permanent disfigurement to the finger.
 Case 8:20-cv-01265-MSS-TGW Document 1 Filed 06/02/20 Page 2 of 9 PageID 2



        5.      SOUTHWEST AIRLINES, CO. is grossly negligent in putting profits ahead of

passenger safety by having a policy and practice that flight attendants are directed to clean

airplanes quickly when passengers are departing rather than assist passengers to safely exit the

airplanes.

        6.      A.C.’ s parents bring this action to recover compensatory and punitive damages for

significant harm caused by the negligence and gross negligence of SOUTHWEST AIRLINES,

CO

                                                     PARTIES

        7.      The Plaintiff, BROOKE BAVINGER, is and was at all times material hereto, a

citizen of, and domiciled in, Tampa, Hillsborough County, Florida, and is over the age of eighteen

(18) years, and in all other respects is suijuris.

        8.      The Plaintiff, MICHAEL THURE CAIRE, is and was at all times material hereto,

a citizen of, and domiciled in, Tampa, Hilisborough County, Florida, and is over the age of

eighteen (18) years. and in all other respects is sui juris.

        9.      The Plaintiffs, BROOKE BAVINGER AND MICHAEL THURE CAIRE, are

natural parents and legal guardians of A. C., a minor child, who resides with them in Tampa,

Hillsborough County, Florida.

        10.     Defendant, SOUTHWEST AIRLINES CO. is and was at all times material hereto.

a Texas for profit corporation. with its principle place of business in Texas.    SOUTHWEST

AIRLINES CO. is registered to do business in the state of Florida and can be served with process

by delivering the summons and Complaint to THE PRENTICE-HALL CORPORATION

SYSTEM, INC.. 1201 HAYS STREET, TALLAHASSEE, FL 32301.
 Case 8:20-cv-01265-MSS-TGW Document 1 Filed 06/02/20 Page 3 of 9 PageID 3



                                      JURISDICTION AND VENUE

        11.      This court has original jurisdiction under 29 U.S.C.       § 1332 because there is
diversity between the parties and the amount in controversy exceeds $75,000.00.

        12.     Venue is proper in this district pursuant to 28 U.S.C.     § 1391(b)(2) because the
events giving rise to the injury to A.C., the minor child, occurred in Tampa, Florida.

                                              JURY DEMAND

        13.     Under Fed. R.   civ. P. 38(b). the Plaintiffs hereby demand a trial by jury.

                                               FACTS

        14.     On April 8, 2018, Brooke Bavinger, her Husband, Michael Thure Caire and their

two children were on a Southwest Airlines Co. flight home to Tampa, Florida from Phoenix

Arizona, flight no. 6280 reservation number MZRW2C.

        15.     Brook Bavinger sat with A.C. and Michael Thure Caire sat with their other child.

        16.     After the plane landed. taxied. and as the passengers were instructed to deplane,

A.C. stepped into the isle waiting for his mother to come directly behind him, but another

passenger pushed between AC. and his mother.

        17.    Brook told A.C. to wait in the empty row a few rows ahead of her, and he did as

she said.

        18.    At the same time a Southwest Airlines Co. flight attendant was busily cleaning the

seats even before the passengers could get off the plane.

        19.    The flight attendant got to the row in front of where A.C. was stopped waiting for

his mother.

       20.     AC. had his perfect little 3-year-old hand on the back of the armrest as he waited

for his mother to be able to get to him.
 Case 8:20-cv-01265-MSS-TGW Document 1 Filed 06/02/20 Page 4 of 9 PageID 4



        21.    The flight attendant flipped up the armrest on which A.C.’s head was resting and

the arm rest crushed AC’s right index finger between the arm rest and the seat.

       22.     This impact of the crush caused A.C.’s finger to be nearly severed from his hand,

but luckily it was hanging on by a small bit of meat.

       23.     Brooke Bavinger saw this happen and pushed through the person who separated

her and her child.

       24.     Michael Thure Caire reached his son as soon as he heard A.C. crying out, and held

A.C.’s finger together to try and stop the bleeding.

       25.     Brooke Bavinger and Michael Thure Caire asked the flight attendant at the front of

the plane for a bag of ice and EMS.

       26.     The airline crew never offered the Plaintiffs a first aid kit.

       27.     Brooke and Michael Thure were told to wait at the gate for help.

       28.     As they waited at the gate other passengers had brought Brooke and Michael

Thure’s carryon luggage.

       29.     The flight attendant who had lifted the armrest stopped by and apologize on her

way out.

       30.     Tampa Fire Rescue finally arrived at the gate and took AC. directly to St. Josephs

Children’s Hospital.

       31.     A.C. was reported to have an avulsion of his distal right index finger with a

laceration that wrapped around approximately 70 percent of his little finger.

       32.     A.C.’s finger was found to have a fracture to the distal phalanx after radiographic

studies were performed.
 Case 8:20-cv-01265-MSS-TGW Document 1 Filed 06/02/20 Page 5 of 9 PageID 5



        33.       The tip of A.C.’s finger was sutured back on. Over the course of the next few

months he treated with various doctors.

        34.       AC. was evaluated by Dr. David Halpern who is double board certified in

orthopedic surgery as well as plastic surgery.

        35.       Dr. Halpern opined that A.C.’s injuries are permanent in nature, as they have led to

permanent deformity of his fingertip, nail, and potential growth and infection issues of his distal

phalanx bone.

                                     FIRST CAUSE OF ACTION
                                 NEGLIGENCE (COMMON CARRIER)

        36.       Plaintiff AC. repeats and realleges Paragraphs 1 through 35 of this Complaint as

though fully restated herein.

        37.       Defendant. SOUTHWEST AIRLINES CO. is a common carrier and as such is

required to exercise the highest degree of care and diligence in the safety of its passengers such as

the Plaintiff, A.C.

        38.      Defendant. SOUTHWEST AIRLINES CO. breached their duty to A.C. through the

actions and/or inactions of one or more of their agents, servants or employees in some one or more

of the following ways:

              a. In placing corporate policies ahead of the safety of its passengers such as A.C.;

              b. In failing to provide A.C. the necessary equipment, personnel, and assistance AC.

                 needed to safely deplane the aircraft:

              c. In failing to exercise the highest degree of care and diligence in providing for the

                 safety of A.C. as he was deplaning;

              d. In failing to properly and adequately train its employees;
 Case 8:20-cv-01265-MSS-TGW Document 1 Filed 06/02/20 Page 6 of 9 PageID 6



              e. In failing to ensure its contractors were properly and adequately instructed, trained

                   or supervised in assisting child passengers deplaning its aircraft;

              f.   In failing to have in place adequate policies and procedures regarding the safe

                   deplaning of its aircraft by minor passengers such as A.C.;

              g. In failing to comply with policies and procedures it had in place, if any, at the time

                   of the incident regarding the safe deplaning of its aircraft; and

              h. In allowing its corporate procedures to get in the way of its employees doing what

                   they knew was right and safe for passengers such as A.C.

        39.        As a result of the above referenced breach of its duty, whether of omission or

commission were each and all, separately and concurrently, a proximate cause of the damages

suffered by A.C.

        40.        The damages suffered by A.C. as a result of the Defendant, SOUTHWEST

AIRLINES, CO.’s negligence including health care expenses, physical pain and suffering, mental

anguish, disfigurement, and physical impairment in the past as well as the future, all of which

damages are well in excess of the minimum jurisdictional limits of this court.

                                      SECOND CAUSE OF ACTION
                                         GROSS NEGLIGENCE

        41.        Plaintiff A.C. repeats and realleges Paragraphs 1 through 35 of this Complaint as

though fully restated herein.

       42.         Defendant, SOUTHWEST AIRLINES CO.’s conduct was so reckless or wanting

in care that it constitutes a conscious disregard or indifference to the life, safety, or rights of A.C.

while deplaning.
 Case 8:20-cv-01265-MSS-TGW Document 1 Filed 06/02/20 Page 7 of 9 PageID 7



                               THIRD CAUSE OF ACTION
                    FILIAL CONSORTIUM AS TO MICHAEL THURE CAIRE

           43.   Plaintiff MICHAEL THURE CAIRE repeats and realleges Paragraphs 1 through

35 of this Complaint as though fully restated herein.

           44.   At all times material hereto, the Plaintiff, MICHAEL THURE CAIRE, was, and is,

the lawful father of the Plaintiff, A.C.

           45.   As a direct, proximate. and foreseeable result of the negligence of the Defendant.

SOUTHWEST AIRLINES, CO., the Plaintiff, MICHAEL THURE CAIRE, has suffered, and will

continue to suffer the loss of his son’s services, support, consortium, and care and comfort of his

society.

           46.   The Plaintiff, MICHAEL THURE CAIRE, is entitled to compensation for his loss

of consortiunt



                               FOURTH CAUSE OF ACTION
                      FILIAL CONSORTIUM AS TO BROOKE BAVINGER

           47.   Plaintiff BROOKE BAVINGER repeats and realleges Paragraphs I through 35 of

this Complaint as though fully restated herein.

           48.   At all times material hereto, the Plaintiff, BROOKE BAVINGER, was, and is, the

lawful Mother of the Plaintiff A.C.

           49.   As a direct, proximate. and foreseeable result of the negligence of the Defendant.

SOUTHWEST AIRLINES. CO., the Plaintiff, BROOKE BAVINGER, has suffered, and will

continue to suffer the loss of her son’s services, support, consortium, and care and comfort of his

society.
 Case 8:20-cv-01265-MSS-TGW Document 1 Filed 06/02/20 Page 8 of 9 PageID 8



       50.    The Plaintiff, BROOKE BAVINGER, is entitled to compensation for her loss of

consortium.

                                   PRAYER FOR RELIEF

       WHEREFORE. Plaintiffs respectfully request that the court grant the relief requested as

follows:

   a. An award of damages to be determined at trial to compensate Plaintiffs for all non-

       monetary and compensatory harm including, but not limited to, compensation for physical

       injuries, pain and suffering, humiliation, permanent disfigurement, loss of consortium;

   b. An award for punitive damages in an amount to be determined at trial, sufficient to deter

       Defendant from engaging in future negligent conduct;

   c. Such other and further relief as the court may deem just and proper.



       DATED: This 2nd Day of June, 2020.



                                                Is! Joseph H. Saunders
                                            SAUNDERS & WALKER, PA
                                            Joseph H. Saunders, Esq.
                                            Fla. Bar No. 341746
                                            Joe@SaundersLawyers.com
                                            3491 Gaudy Blvd N, Ste 200
                                            Pinellas Park, FL 33781
                                            Phone: (727) 579-4500
                                            Fax: (727) 577-9696
                                            Attorney for Plaintiff



                                               /s! Wil Flores
                                            WIL FLORES, P.A.
                                            William Flores, Esq.
                                            Fla. Bar No. 111485
                                            Wflores(DeliveringYouJustice.com
Case 8:20-cv-01265-MSS-TGW Document 1 Filed 06/02/20 Page 9 of 9 PageID 9



                                 5120 Central Avenue
                                 St. Petersburg, FL 33707
                                 Phone: (727) 800-6239
                                 Fax: (727) 328-3536
                                 Attorney for Plaintiff
